            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL RINALDI,                     :
        Plaintiff                    :
                                     :             No. 1:13-cv-450
           v.                        :
                                     :             (Judge Rambo)
UNITED STATES OF                     :
AMERICA, et al.,                     :
         Defendants                  :

                                    ORDER
     AND NOW, this 26th day of November 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Plaintiff’s motion for leave to amend (Doc. No. 88) is GRANTED IN
           PART and DENIED IN PART, as follows:

           a. The motion (Doc. No. 88) is GRANTED with respect to Plaintiff’s
              proposed addition of Beaver and Raup as Defendants;

           b. The motion (Doc. No. 88) is DENIED with respect to Plaintiff’s
              proposed addition of John Doe as a Defendant;

     2.    The Clerk of Court is directed to docket Plaintiff’s amendment (Doc.
           No. 88-1) as an attachment to Plaintiff’s original complaint (Doc. No.
           1) and to add Officer N. Beaver and Lieutenant R. Raup to the docket
           as Defendants in this matter;

     3.    This matter shall therefore proceed with respect to Plaintiff’s failure to
           protect claim against Defendants Baysore, Kissell, Gee, Beaver, and
           Raup;

     4.    In accordance with Federal Rule of Civil Procedure 4(c)(3), the Clerk
           of Court is directed to SERVE a copy of the complaint and attachment
           (Doc. No. 1), notice of lawsuit and request to waive service of summons
           (form AO 398), waiver of the service of summons (form AO 399), and
     this Order on Defendants Beaver and Raup. In the interests of efficient
     administrative judicial economy, the Court requests that Defendants
     Beaver and Raup waive service pursuant to Federal Rule of Civil
     Procedure 4(d);

5.   If service is unable to be completed due to Plaintiff’s failure to properly
     name the Defendants or provide accurate mailing addresses for
     Defendants Beaver and Raup, Plaintiff will be required to correct this
     deficiency. Failure to comply may result in the dismissal of Plaintiff’s
     claims against the Defendants pursuant to Federal Rule of Civil
     Procedure 4(m); and

6.   In accordance with the Court’s October 30, 2019 Order (Doc. No. 90),
     Defendants Baysore, Kissell, and Gee are directed to file any
     dispositive motions and briefs within thirty (30) days of the date of this
     Order.


                                       s/Sylvia H. Rambo
                                       Sylvia H. Rambo
                                       United States District Judge




                                   2
